Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 7/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Co-pending US Application No. 16/598,106 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art in Saito (US 2020/0139543), Tachi et al. (US 2008/0245955) and Mizota et al. (US 2007/0040107) do not teach nor suggest in detail the limitations of “an elastically deformable skin including an outer impact surface having attributes and an undersurface having pins, ridges, or both, each undersurface pin or ridge includes a mark, and the undersurface is arranged on flexible spacers from a rigid surface; a camera positioned to capture images of the marks; a memory having stored data including image data of sets of prelearned positions of marks with corresponding prelearned patterns of forces, each set of prelearned positions of marks corresponds to a prelearned pattern of forces; an image processor operatively connected to the camera and the memory, is configured to: detect displacement of the marks in captured images; compare the displaced positions of the marks in the captured images to the sets of the prelearned positions of marks, based on a distance function, to determine a quality of match value for each set of the prelearned positions of marks; determine a best quality matched prelearned pattern of forces using a user selected best matching function, that is applied to the determined quality of match values, to calculate a best matching set of the prelearned positions of marks and the corresponding best quality matched prelearned pattern of forces; identify a pattern of forces acting on the elastically deformable skin based on the determined best matched prelearned pattern of forces; and output the identified pattern of forces to initiate an action based on the identified pattern” as recited in Independent claim 1 and similarly recited in independent claims 16, 18 and 20. The closest prior arts in the field, including Saito (US 2020/0139543), Tachi et al. (US 2008/0245955) and Mizota et al. (US 2007/0040107) teaches typical optical tactile sensors that use user pressure sensors to detect a pattern of forces to register inputs for a tactile sensor. However, none of them teaches the manner in which the instant application’s tactile sensor performs its operations to identify and output the pattern of forces that acts on the elastically deformable skin. 
Furthermore, the underlined claim limitations above in claims 1, 16, 18 and 20 appear to fall outside of the abstract idea groupings (as per 2019 Revised Patent Subject Matter Eligibility Guidance (PEG)) including mathematical concepts, mental process and certain methods of organizing human activity. The claimed limitations are stated in such a manner the processes aren’t broad enough (for each of the claims as a whole) for them to fall into one of the three groupings of abstract ideas.
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above combination of the discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Claims 1-20 are allowed over prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481